PER CPRIAM.
The jury have found that the defendant had not the land he contracted to convey; in-contemplation of law it was therefore a fraud. If the defendant had such land as he has attempted to prove (though he had not a legal title to it), if he offered to show land, to which he was entitled by contract for locating, by showing this he may perhaps have relief in equity; but, it having been found by the jury that he had no title, there must be judgment for the value of the land as it was estimated at this time. See 2 Hayw. 334, 336 366; [Simms v. Slacum] 3 Cranch [7 U. S.] 300; 1 Johns. 223; 2 Burrows, 1110; Bull. N. P. 132; 2 Call, 95; 3 Caines, 221; 4 Mass. 109; Hardin, 41; Add. 23; [State of New York v. State of Connecticut] 4 Dall. [4 U. S.] 5; [Williamson v. Kincaid] Id. 20; 3 Call, 326.